The opinion of the court was delivered by
Trenchard, J.
The defendant (Szabosky) was sentenced to the “common workhouse of the county of Mercer for a period of thirty days,” upon a conviction of violating subdivision 3 of the fourteenth section of chapter 208 of Pamph. L. of 1921. But this section was amended by chapter 136 of Pamph. L. 1923, and it provides that imprisonment shall be “in the common jail of the county,” and no authority is suggested on the argument for a sentence to the workhouse.
The judgment will be set aside.